Citation Nr: 1523082	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  09-34 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for a low back disability.  

2.  Entitlement to a disability rating in excess of 10 percent for a left knee disability.  

3.  Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder, including as secondary to service connected disabilities.

4.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right knee disorder, to include as secondary to service connected disabilities.  

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  



ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to June 1978.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office in San Juan, the Commonwealth of Puerto Rico (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking increased ratings for his service-connected left knee and low back disabilities, and service connection for a psychiatric disorder and right knee disorder, including as secondary to his service connected disabilities.  Finally, the Veteran alleges that, as a result of his various disabilities, he is unable to obtain and maintain substantially gainful employment and is, therefore, entitled to a TDIU.  

Next, the Veteran's left knee and low back disabilities were last examined by VA in October 2007.  The most recent VA treatment records associated with the claim file are dated in December 2012, which is after the most recent VA examinations and indicates on-going treatment relevant to his claims.  As such, VA is required to afford him contemporaneous VA examinations to assess the current nature and severity of his left knee and low back disabilities.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

Given the outstanding relevant documents could impact the service connection claims, these claims must likewise be remanded.  Relevant ongoing private treatment records and VA medical records dated since December 2012 should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate pertinent, outstanding records of VA treatment with the claims file dated since December 2012.  If any records are unavailable, document the unavailability within the claims file.

2.  Afford the Veteran an additional opportunity to submit any other information that is not evidenced by the current record.  Provide the Veteran with the necessary authorizations for the release of any private treatment records not currently on file.  Associate any available records with the claims file.  Make at least two (2) attempts to obtain records from any identified source.  If any records are unavailable, document the unavailability within the claims file and advise the Veteran so he can submit any copies in his possession.

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of the observable symptoms, in-service and since service, the Veteran had concerning his claimed psychiatric and right knee disorders.  The Veteran may also submit lay statements concerning the severity of his service connected disabilities, as well as the impact of these disabilities on his ability to obtain and maintain substantially gainful employment.  The claimant should be provided an appropriate amount of time to submit this lay evidence.

4.  After electronically associating any pertinent, outstanding records, afford the Veteran new examinations to evaluate the current nature, extent, and severity of his service-connected left knee and low back disabilities.  The claims file must be made available to and reviewed by the examiner.  All appropriate tests should be conducted.  The examiner is asked to address the following:
   
1)  With respect to the low back, the examiner should address the following:

a.  Please report the range of motion of the lumbar spine in degrees.  If the Veteran demonstrates limitation of motion, the examiner should be requested to specifically comment upon the extent, if any, to which pain, supported by adequate pathology and evidenced by the visible behavior of the Veteran, results in functional loss.  

b.  The examiner should carefully elicit all of the Veteran's subjective complaints concerning the lumbar spine and offer an opinion as to whether there is adequate objective pathology present to support the Veteran's subjective complaints.  

c.  To the extent possible, the examiner should assess the extent of any pain and describe the extent of any incoordination, weakened movement, and excess fatigability on use.  

d.  The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  

e.  The existence of any ankylosis of the spine should also be identified.

f.  The examiner must also determine whether there are any associated neurological manifestations of the lumbar spine to include radiculopathy in lower extremities and any bowel or bladder manifestations.  If so, the examiner is asked to assess the degree of severity of the identified neurological manifestations.  

g.  The examiner must also comment as to the impact of any medications taken by the Veteran to treat his back disability, to include the impact on his back symptoms and his range of motion, i.e., estimate the severity of the condition in the absence of any medication.

2)  With respect to the left knee, the examiner should address the following: 

a.  Indicate whether the Veteran has any recurrent subluxation or lateral instability and/or episodes of locking, pain. 

b.  Discuss functional impairment of the knee, addressing weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse.  Any functional impairment should be expressed in degrees of limitation of motion, i.e., the extent of the Veteran's pain-free flexion and extension. 

c.  The examiner must also comment as to the impact of any medications taken by the Veteran to treat his left knee disability, to include the impact of his left knee symptoms and range of motion, i.e., estimate the severity of the condition in the absence of any medication.
   
All findings, along with a fully articulated medical rationale for all opinions expressed, should be set forth in the examination report.

5.  Then, provide the Veteran with an appropriate VA examination, to be conducted, if possible, by a vocational rehabilitation specialist.  The examiner must identify the Veteran's functional limitations stemming from his service-connected disabilities that impact his ability to obtain and retain employment, such as the Veteran's ability to communicate, push, pull, stand or sit for prolonged periods of time, etc.

6.  Thereafter, consider whether to forward the case to the Under Secretary for Benefits or the Director of the Compensation Service for consideration of the assignment of an extraschedular rating with respect to the Veteran's service-connected disabilities.

7.  Then readjudicate the appeal.  If the benefits sought remain denied, the Veteran must be furnished a Supplemental Statement of the Case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

